       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 1 of 17. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

G.M., a minor,                        )     CASE NO.:
by Nail Majid and Amany Ahmad,        )
parents and next friends of G.M.,     )     JUDGE
3700 Warrant Meadville Road,          )
Cortland, Ohio 44410                  )
                                      )     COMPLAINT
       and                            )
                                      )     Jury Demand Endorsed Hereon
NAIL MAJID,                           )
3700 Warrant Meadville Road,          )
Cortland, Ohio 44410                  )
                                      )
       and                            )
                                      )
AMANY AHMAD,                          )
3700 Warrant Meadville Road,          )
Cortland, Ohio 44410                  )
                                      )
       vs.                            )
                                      )
LAKEVIEW LOCAL SCHOOL                 )
DISTRICT,                             )
300 Hillman Drive                     )
Cortland, Ohio 44410,                 )
                                      )
       and                            )
                                      )
LAKEVIEW LOCAL SCHOOL                 )
DISTRICT BOARD OF                     )
EDUCATION,                            )
300 Hillman Drive                     )
Cortland, Ohio 44410,                 )
                                      )
       and                            )
                                      )
KARA KASULA,                          )
300 Hillman Drive                     )
Cortland, Ohio 44410,                 )
                                      )
       and                            )
                                      )
ALEX DEAN,                            )
300 Hillman Drive                     )
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 2 of 17. PageID #: 2



Cortland, Ohio 44410,                         )
                                              )
       and                                    )
                                              )
NANCY SANDRELLA,                              )
300 Hillman Drive                             )
Cortland, Ohio 44410,                         )
                                              )
       Defendants.                            )
                                              )

       Now come Plaintiffs Nail Majid, Amany Ahmad, and G.M., by and through undersigned

counsel, and hereby state the following for their Complaint:

                                            PARTIES

1.     Nail Majid and Amany Ahmad are the natural parents of G.M., and reside at 3700 Warrant

Meadville Road, Cortland, Ohio 44410.

2.     G.M. is currently 11 years old, lives with his parents and attends Lakeview Elementary

School.

3.     During all relevant times discussed herein, G.M. was 10 years old.

4.     G.M. has darker skin and hair, is of Palestinian heritage, and is Muslim.

5.     Defendant Lakeview Local School District (hereinafter “the District”) is a political

subdivision of the State of Ohio and has its principal place of business at 300 Hillman Drive,

Cortland, Ohio 44410.

6.     Defendant Lakeview Local School District Board of Education (the “Board”), with its

principal place of business located at 300 Hillman Drive, Cortland, OH 44410, is a public entity

which, acting under color of law, is responsible for the formulation and implementation of all

official governmental laws, policies, regulations and procedures in effect for the District.

7.     Defendant Kara Kasula is a teacher for the District and her place of employment is located

at 300 Hillman Drive, Cortland, Ohio 44410.

                                                  2
          Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 3 of 17. PageID #: 3



8.        Defendant Alex Dean was a student teacher for the District during the relevant time periods

and her place of employment was located at 300 Hillman Drive, Cortland, Ohio 44410.

9.        Defendant Nancy Sandrella is a student nurse for the District and her place of employment

is located at 300 Hillman Drive, Cortland, Ohio 44410.

                                     JURISDICTION & VENUE

10.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§1331 and 1343. Claims are

asserted pursuant to 42 U.S.C. §§1983 and Title VI of the 1964 Civil Rights Act. Supplemental

state claims are asserted pursuant to 28 §§U.S.C. 2201 and 2202, as well as state statutes and

common law.

11.       Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b) as the events that gave

rise to this action occurred in Trumbull County, State of Ohio, which lies in the jurisdictional

boundaries of the United States District Court, Northern District of Ohio.

                                    GENERAL ALLEGATIONS

                                   The November 2, 2018 Incident

12.       On Friday, November 2, 2018, Kasula was conducting a math class just prior to the lunch

period.

13.       Dean was a student teacher in Kasula’s classroom.

14.       G.M. was a student1 in Kasula’s class.

15.       While Kasula conducted the class, Dean, for no apparent reason, began repeatedly and

sternly asking G.M. why, in Dean’s opinion, he looked sad.




1
 G.M. has two older siblings (ages 15 and 16), who have been in the District their entire scholastic careers
and are both “A” students.

                                                     3
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 4 of 17. PageID #: 4



16.    G.M. stated he was fine and became increasingly confused and scared about the repeated

and pointed questioning, especially since it was happening in the middle of class, by a person he

hardly knew and seemingly out of nowhere.

17.    For no valid reason, Dean asked G.M. to leave the classroom with her, but G.M. refused.

18.    Without any cause, Dean then demanded that G.M. leave the classroom with her and she

proceeded to remove G.M. from the classroom where she further interrogated him.

19.    G.M. was frightened at this point, as it seemed to him that Dean was angry with him for

some reason even though he hardly knew her.

20.    Without provocation or foundation, Dean persistently questioned G.M. about his home life

and if everything was okay at home.

21.    At some point, Dean began asking G.M. inappropriate questions that appeared to gauge his

religious and spiritual convictions and his level of patriotism towards the United States of America,

ostensibly to determine if he, or his family, was a religious zealot or fanatic that was a threat to

domestic security.

22.    Those questions included:

       a.      What religion is G.M.?

       b.      Does G.M. believe in God?

       c.      Does G.M. believe in Heaven?

       d.      Does G.M. love America?

       e.      Had any of G.M.’s relatives died?

       f.      Does G.M. love his friends?

       g.      Does G.M. love his school?

23.    Dean also spoke to G.M. about her own spiritual beliefs and her thoughts on Heaven.



                                                 4
        Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 5 of 17. PageID #: 5



24.     Against policy, Dean then used persistent questioning and an aggressive tone of voice to

coerce G.M. into making a short, but ultimately false, statement that everything was not okay at

home.

25.     G.M. unequivocally states that he only said this to make Dean stop her persistent

harassment of him.

26.     G.M. was then returned to the classroom.

27.     A short time later, Dean and Kasula ambushed G.M. on his way to lunch and ushered him

away to a private, windowless room.

28.     Sandrella was already present in this private, windowless room that, upon information and

belief, is not typically used for student examinations.

29.     Dean and Kasula, appearing angry, shut the door so that G.M. could not leave.

30.     At this point G.M. was terrified and began to cry.

31.     Other than Kasula, Dean, and Sandrella, no other District employees or members of the

administration were present in the private, windowless room.

32.     G.M. repeatedly asked to speak with his parents, however, his request was denied.

33.     Against policy, G.M. was held against his will in this private, windowless room for a half

hour or less.

34.     During this time, and again in contravention to policy, Kasula and Sandrella then began

physically examining G.M. against his will.

35.     This physical examination included a strip search whereby G.M.’s pants were pulled down

to his ankles and his shirt was pulled above his chest.

36.     This physical examination also included the manhandling and probing of G.M.




                                                 5
        Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 6 of 17. PageID #: 6



37.     Dean and Kasula then stated that they “were going to stay here until they heard what they

wanted,” which G.M. understood to mean that he was supposed to admit that his parents physically

abused him in order to make this horrible ordeal and examination stop.

38.     After being held in the room for a prolonged period of time against his will, G.M., under

duress and coercion and wanting to be freed, falsely told Dean and Kasula what they had told him

they wanted to hear, which was that his mother disciplines him with a belt.

39.     After the strip search, probing and military-style interrogation, G.M. was then released

back to his classroom.

40.     G.M. missed his lunch period while being held against his will in the windowless, private

room.

41.     At the end of the day, a school counselor asked G.M. if he was okay and if he felt safe to

go home.

42.     G.M. indicated that he did and was then bussed home to his parents’ house.

43.     Neither Nail nor Amany were contacted by the Defendants about this incident or anything

else related to the unfortunate events of that day.

44.     Despite the principal not being present for the incident, G.M.’s Student Clinic Log for the

day indicates that both the principal and the school counselor were present during the (strip) search

and interrogation of G.M.

45.     Instead, neither the principal nor the counselor were actually present during the incident,

which is a direct violation of District policy.

46.     The Student Clinic Log, a public record document, was created and falsified to

intentionally mislead Plaintiffs and the public-at-large about what occurred on November 2 and

the steps Defendants took to handle it.



                                                  6
          Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 7 of 17. PageID #: 7



47.       G.M. returned to school the next week but was terrified to be in the presence of either

Kasula or Dean.

48.       Because of this, Nail and Amany repeatedly requested that the District separate G.M. form

Dean and Kasula.

49.       The District did not completely honor this request for nearly 5 months despite assurances

otherwise.

50.       Kasula treated G.M. poorly after the November 2 incident and put down his family in front

of him.

51.       Eventually, Nail called the police to intervene in the situation, as Defendants were further

tormenting his son, which was causing G.M. significant emotional trauma.

52.       This continued exposure to his tormentors worsened and exacerbated G.M.’s mental and

physical issues that originated due to the initial November 2 strip search and related racially and

religious based questioning.

53.       G.M. was finally removed from Kasula’s classroom in April 2019.

54.       G.M. has been under the care of medial professionals related to the trauma of the November

2 incident and Defendants’ subsequent related actions.

                                      COUNT I
                         RECKLESSNESS AS TO DEFENDANT DEAN

55.       Plaintiffs repeat and allege paragraphs 1 through 54 as though fully set forth herein.

56.       As a student-teacher for the District and Board, Defendant Dean had a duty to adhere to

the District’s and Board’s policies regarding investigations.

57.       As a student-teacher for the District and Board, Defendant Dean owed a duty not to harm

G.M.




                                                   7
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 8 of 17. PageID #: 8



58.    Defendant Dean breached her duties by acting recklessly, wantonly, and in bad faith

through her persistent and coercive interrogation of G.M.’s religious faith; questioning G.M.’s

level of patriotism; stripping G.M.; and keeping G.M. falsely imprisoned during his strip search

and interrogation.

59.    As a direct and proximate result of Defendant Dean’s recklessness, G.M. has suffered

damages in an amount to be determined at trial.

                                    COUNT II
                      RECKLESSNESS AS TO DEFENDANT KASULA

60.    Plaintiffs repeat and allege paragraphs 1 through 59 as though fully set forth herein.

61.    As a teacher for the District and Board, Defendant Kasula had a duty to adhere to the

District’s and Board’s policies regarding investigations.

62.    As a teacher for the District and Board, Defendant Kasula owed a duty to G.M. to

adequately supervise Defendant Dean, who was student-teaching in Defendant Kasula’s

classroom.

63.    As a teacher for the District and Board, Defendant Kasula owed a duty not to harm G.M.

64.    Defendant Kasula breached her duties by acting recklessly, wantonly, and in bad faith

through her supervision and oversight of Defendant Dean; persistent and coercive interrogation of

G.M.’s religious faith; questioning G.M.’s level of patriotism; stripping G.M.; and keeping G.M.

falsely imprisoned during his strip search and interrogation.

65.    As a direct and proximate result of Defendant Kasula’s recklessness, G.M. has suffered

damages in an amount to be determined at trial.

                                    COUNT III
                     RECKLESSNESS AS TO DEFENDANT SANDRELLA

66.    Plaintiffs repeat and allege paragraphs 1 through 65 as though fully set forth herein.



                                                  8
        Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 9 of 17. PageID #: 9



67.     As a student-nurse for the District and Board, Defendant Sandrella had a duty to adhere to

the District’s and Board’s policies regarding investigations and student care.

68.     As a nurse for the District and Board, Defendant Sandrella owed a duty not to harm G.M.

69.     Defendant Sandrella breached her duties by acting recklessly, wantonly, and in bad faith

through her persistent interrogation of G.M.’s religious faith; questioning G.M.’s level of

patriotism; stripping G.M.; and keeping G.M. falsely imprisoned during his strip search and

interrogation.

70.     As a direct and proximate result of Defendant Sandrella’s recklessness, G.M. has suffered

damages in an amount to be determined at trial.

                            COUNT IV
FALSE IMPRISONMENT AS TO DEFENDANTS DEAN, KASULA, AND SANDRELLA

71.     Plaintiffs repeat and allege paragraphs 1 through 70 as though fully set forth herein.

72.     Acting within the course and scope of their employment with the District and the Board,

Defendants Dean, Kasula, and Sandrella knowingly and intentionally caused G.M. to be confined

and detained within a limited area against G.M.’s will and without probable cause or lawful

justification.

73.     Defendants Dean, Kasula, and Sandrella acted knowingly, intentionally, and deliberately,

with malicious purpose, in bad faith, or in a reckless or wanton manner, warranting the imposition

of exemplary punitive damages.

74.     As a direct and proximate result of his false imprisonment, G.M. suffered damages in an

amount to be determined at trial.

                                 COUNT V
VIOLATION OF 42 U.S.C. §1983 – FALSE IMPRISONMENT IN VIOLATION OF THE
FOURTH AMENDMENT AS TO DEFENDANTS DEAN, KASULA, AND SANDRELLA

75.     Plaintiffs repeat and allege paragraph 1 through 74 as though fully set forth herein.

                                                  9
      Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 10 of 17. PageID #: 10



76.    Acting under color of law and within the course and scope of their employment as

employees of the District and the Board, Defendants Dean, Kasula, and Sandrella held G.M.

against his will without probable cause or lawful justification in violation of G.M.’s rights

guaranteed under the Fourth Amendment.

77.    In causing G.M.’s detention, arrest, and being held against his will under the circumstances

at issue, Defendants Dean, Kasula, and Sandrella acted wantonly, willfully, recklessly, without

justification, and maliciously, warranting the imposition of exemplary punitive damages.

78.    Faced with the circumstances present on November 2, 2018, reasonable employees would

have, or should have, known that detaining and/or holding G.M. against his will violated G.M.’s

clearly established Fourth Amendment rights.

79.    As a direct and proximate result of his unlawful false imprisonment, G.M. has suffered

damages in an amount to be determined at trial.

                                  COUNT VI
 VIOLATION OF 42 U.S.C. §1983 – VIOLATION OF G.M.’S FIRST & FOURTEENTH
 AMENDMENT RIGHTS AS TO DEFENDANTS DEAN, KASULA, AND SANDRELLA

80.    Plaintiffs repeat and allege paragraph 1 through 79 as though fully set forth herein.

81.    Acting under color of law and within the course and scope of their employment as

employees of the District and the Board, Defendants Dean’s, Kasula’s and Sandrella’s

interrogation of G.M. as to both his religious faith and level of patriotism towards the United States

of America was without lawful justification in violation of G.M.’s rights guaranteed under the First

and Fourteenth Amendments.

82.    In interrogating G.M. about his religious faith and level of patriotism towards the United

States of America due to G.M.’s national origin, Defendants Dean, Kasula, and Sandrella acted




                                                 10
      Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 11 of 17. PageID #: 11



wantonly, willfully, recklessly, without justification, and maliciously, warranting the imposition

of exemplary punitive damages.

83.    Faced with the circumstances present on November 2, 2018, reasonable employees would

have, or should have, known that such interrogation of G.M. violated his clearly established First

and Fourteenth Amendment rights.

84.    As a direct and proximate result of the violations of his rights under the First and Fourteenth

Amendments, G.M. has suffered damages in an amount to be determined at trial.

                                COUNT VII
           VIOLATION OF TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
                   AS TO THE DISTRICT AND THE BOARD

85.    Plaintiffs repeat and allege paragraphs 1 through 84 as though fully set forth herein.

86.    Both the District and Board are recipients of federal funding.

87.    G.M.’s national origin group is Palestinian.

88.    As part of this group, G.M. has darker skin, darker hair, and is also Muslim.

89.    As a result of G.M.’s national origins, the District and Board intentionally discriminated

against G.M. by allowing him to be interrogated regarding his religious faith and levels of

patriotism towards the United States of America.

90.    The District and Board subsequently engaged in further intentional discriminatory conduct

against G.M. by remaining deliberately indifferent to Plaintiffs’ complaints of discrimination by

not only failing to properly investigate them, but also by actively taking steps to cover up any

discrimination.

91.    As a direct and proximate result of the District’s and Board’s intentional discrimination,

G.M. has sustained damages in an amount to be determined at trial.




                                                 11
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 12 of 17. PageID #: 12



                                 COUNT VIII
  VIOLATION OF 42 U.S.C. §1983 – CUSTOMS AND POLICIES OF THE DISTRICT
  AND BOARD CAUSING CONSTITUTIONAL VIOLATIONS AND RATIFICATION

92.     Plaintiffs repeat and allege paragraphs 1 through 91 as though fully set forth herein.

93.     Upon information and belief, the District and Board implemented otherwise facially valid

customs and policies in such a manner that constitutional violations of the First, Fourth, and

Fourteenth Amendments were likely to be and were visited upon students and their families,

including Plaintiffs in this case.

94.     Upon information and belief, the District and Board failed to adequately and properly train

and/or supervise its employees, including Defendants Dean, Kasula, and Sandrella regarding the

District’s and Board’s policies.

95.     Upon information and belief, the District and Board’s employees have a history of failing

to follow the relevant policies regarding investigations.

96.     Upon information and belief, the District and Board were aware of these violations.

97.     The District and Board ratified this conduct, including the violations Defendants Dean,

Kasula, and Sandrella committed, which led to violations of G.M.’s constitutional rights.

98.     As a direct and proximate result of the District’s and Board’s customs and policies

described herein, which violate the Fourth and Fourteenth Amendments on their face, or otherwise

are applied in such a manner that First, Fourth, and Fourteenth Amendment violations are likely

to and do occur, G.M. has suffered damages in an amount to be determined at trial.

                             COUNT IX
  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS AS TO DEFENDANTS

99.     Plaintiffs repeat and allege paragraphs 1 through 98 as though fully set forth herein.

100.    Defendants’ intentional and reckless conduct toward G.M. was extreme and outrageous.




                                                 12
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 13 of 17. PageID #: 13



101.    Defendants intentionally and purposely engaged in this extreme and outrageous behavior

by questioning G.M.’s religious beliefs and level of patriotism, as well as strip searching and

interrogating G.M., without his parents present, in a private, windowless room in violation of

District and Board policy.

102.    The totality of Defendants’ conduct towards G.M. was extreme and outrageous.

103.    Defendants’ unlawful conduct went beyond mere insults, indignities, threats, annoyances,

petty oppressions, or other trivialities as G.M. has suffered significant physical and emotional

injuries because of Defendants’ emotionally disturbing conduct.

104.    Defendants intended to cause G.M. severe and prolonged emotional distress, or at least

should have known that the actions taken would result in such distress.

105.    Defendants’ extreme and outrageous intentional conduct towards G.M. has caused G.M.

severe and debilitating emotional distress.

106.    As a direct and proximate result of Defendants’ conduct, G.M. has been damaged in an

amount to be determined at trial.

                                          COUNT X
                                    LOSS OF CONSORTIUM

107.    Plaintiffs repeat and allege paragraphs 1 through 106 as though fully set forth herein.

108.    Nail and Amany are the parents and guardians of G.M.

109.    Defendants’ conduct with respect to G.M. has caused injuries and damages to G.M.

110.    Defendants are liable for G.M.’s injuries.

111.    As a result of G.M.’s injuries, caused by Defendants’ actions, Nail and Amany have

suffered from a loss of society, companionship, comfort, love, and solace.

112.    Accordingly, as a direct and proximate result of Defendants’ illegal conduct, Nail and

Amany have sustained damages in an amount to be determined at trial.

                                                13
       Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 14 of 17. PageID #: 14



                                         COUNT XI
                                     CIVIL CONSPIRACY

113.    Plaintiffs repeat and allege paragraphs 1 through 112 as though fully set forth herein.

114.    Defendants maliciously combined and conspired to cover up the various torts and

constitutional violations they committed against G.M.

115.    Defendants’ conduct in their attempted cover up contributed to the damages G.M. has

sustained.

116.    As part of this unlawful conspiracy and attempted cover up, Defendants lied and tampered

with public documents regarding their tortious conduct.

117.    Defendants acted with the purpose of defrauding Plaintiffs in falsifying and tampering with

the public records regarding their tortious actions committed against G.M.

118.    Defendants’ conduct is a violation of R.C. 2913.42.

119.    As a direct and proximate result of Defendants’ unlawful conspiracy, Plaintiffs have

suffered damages in an amount to be determined at trial.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Defendants accordingly:

A.)     Count I – Recklessness: The Court grants judgment in G.M.’s favor and against Defendant

Dean for an amount to be determined at trial, plus punitive damages, statutory interest, attorney

fees, costs and other expenses incurred such that G.M. is made whole.

B.)     Count II – Recklessness: The Court grants judgment in G.M.’s favor and against

Defendant Kasula for an amount to be determined at trial, plus punitive damages, statutory interest,

attorney fees, costs and other expenses incurred such that G.M. is made whole.




                                                14
      Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 15 of 17. PageID #: 15



C.)      Count III – Recklessness: The Court grants judgment in G.M.’s favor and against

Defendant Sandrella for an amount to be determined at trial, plus punitive damages, statutory

interest, attorney fees, costs and other expenses incurred such that G.M. is made whole.

D.)      Count IV – False Imprisonment: The Court grants judgment in G.M.’s favor and against

Defendants Dean, Kasula, and Sandrella, jointly and severally, for an amount to be determined at

trial, plus punitive damages, statutory interest, attorney fees, costs and other expenses incurred

such that G.M. is made whole.

E.)      Count V – Violation of 42 U.S.C. §1983 – False Imprisonment in Violation of the

Fourth Amendment: The Court grants judgment in G.M.’s favor and against Defendants Dean,

Kasula, and Sandrella, jointly and severally, for an amount to be determined at trial, plus punitive

damages, statutory interest, attorney fees, costs and other expenses incurred such that G.M. is made

whole.

F.)      Count VI – Violation of 42 U.S.C. §1983 – Violation of G.M.’s First and Fourteenth

Amendment Rights: The Court grants judgment in G.M.’s favor and against Defendants Dean,

Kasula, and Sandrella, jointly and severally, for an amount to be determined at trial, plus punitive

damages, statutory interest, attorney fees, costs and other expenses incurred such that G.M. is made

whole.

G.)      Count VII – Violation of Title VI of the Civil Rights Act of 1964: The Court grants

judgment in G.M.’s favor and against the District and the Board, jointly and severally, for an

amount to be determined at trial, plus punitive damages, statutory interest, attorney fees, costs and

other expenses incurred such that G.M. is made whole.

H.)      Count VIII – Violation of 42 U.S.C. §1983 – Customs and Policies Causing

Constitutional Violations and Ratification: The Court grants judgment in G.M.’s favor and



                                                 15
      Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 16 of 17. PageID #: 16



against the District and the Board, jointly and severally, for an amount to be determined at trial,

plus punitive damages, statutory interest, attorney fees, costs and other expenses incurred such that

G.M. is made whole.

I.)      Count IX – Intentional Infliction of Emotional Distress: The Court grants judgment in

G.M.’s favor and against Defendants, jointly and severally, for an amount to be determined at trial,

plus punitive damages, statutory interest, attorney fees, costs and other expenses incurred such that

G.M. is made whole.

J.)      Count X – Loss Consortium: The Court grants judgment in Nail’s and Amany’s favor

and against Defendants, jointly and severally, for an amount to be determined at trial, plus punitive

damages, statutory interest, attorney fees, costs and other expenses incurred such that Nail and

Amany are made whole.

K.)      Count XI – Civil Conspiracy: The Court grants judgment in Plaintiffs’ favor and against

Defendants, jointly and severally, for an amount to be determined at trial, plus punitive damages,

statutory interest, attorney fees, costs and other expenses incurred such that Plaintiffs are made

whole.

L.)      For any other relief that this Court deems just and appropriate.

                                           JURY DEMAND

         Plaintiffs demand a jury trial on all triable issues.

                                                         Respectfully submitted,

                                                         /s/ Matthew Abens
                                                         DAVID L. HARVEY III (0080918)
                                                         MATTHEW B. ABENS (0075308)
                                                         JASON T. HARTZELL (0092458)
                                                         Harvey Abens Iosue Co., LPA
                                                         3404 Lorain Avenue
                                                         Cleveland, OH 44113
                                                         Phone: (216)651-0256

                                                    16
Case: 4:19-cv-02486-BYP Doc #: 1 Filed: 10/24/19 17 of 17. PageID #: 17



                                       Fax: (216)651-1131
                                       dvdharv@harvlaw.com
                                       mbabens@harvlaw.com
                                       jhartzell@harvlaw.com


                                       Counsel for Plaintiffs




                                  17
